Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REMARKS
Applicant’s amendment received on March 17, 2022 has been fully considered and entered.  The applicant amended the claims to recite, among other limitations, “entropy-decoding a difference quantization step size from the de-multiplexed bitstream”.  It is not understood why claims 1 and 2 call for entropy-decoding a difference quantization step size from the demultiplexed bitstream while no specific step or procedure is suggested after entropy-decoding a difference quantization step size.  A review of the added language of the claimed limitations does not indicate what is being done with the decoded difference.  In other words, the limitations “entropy decoding the difference….” is not connected to the acquiring from first to third quantization step to control the granularity.  What is the purpose of entropy-decoding the difference quantization step if it is not used in the calculation the fourth quantization step size?
decoding “the a” fourth quantization step size that controls a granularity of the inverse quantization, THEN calculating the fourth quantization. In other words, the claims call for decoding a fourth quantization before calculating said fourth quantization.  
The Examiner urges the Applicant to review the claims for consistency.  In fact, Applicant’s Specification clearly indicates what is to be done with the entropy decoded difference quantization step size.
An art rejection is being provided as best understood by the Examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 of U.S. Patent Application No. 16/984,913 to Aoki et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application and claims 1-2 of Patent Application no. 16/984,913 are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for 
acquiring a first quantization step size that controls a granularity of the inverse quantization, the first quantization step size being assigned to a leftwardly adjacent neighboring image block already decoded; acquiring a second quantization step size that controls a granularity of the inverse quantization, the second quantization step size being assigned to an upwardly adjacent neighboring image block already decoded, acquiring a third quantization step size that controls a granularity of the inverse quantization, the third quantization step size being assigned to an image block decoded immediately before; decoding the a fourth quantization step size that controls a granularity of the inverse quantization; and calculating 
Claim 1 of Application no. 16/984,913 similarly calls for acquiring a mean value of at least a quantization step size assigned to a leftwardly adjacent neighboring image block already decoded and a quantization step size assigned to an upwardly adjacent neighboring image block already decoded, for acquiring a second quantization step size that is assigned to an image block decoded immediately before and controls a granularity of an inverse quantization, selecting the mean value of at least the quantization step size assigned to a leftwardly adjacent neighboring image block already decoded and the quantization step size assigned to an upwardly adjacent neighboring image block already decoded or the second quantization step size assigned to an image block decoded immediately before, and calculating a quantization step size based on the selected quantization step size.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Patent no. 5,757,969).

Regarding claims 1-2, Kim discloses a video decoding device for decoding image blocks based on inverse quantization of input compressed video data to execute a process of generating image data as a set of the image blocks comprising a memory storing instructions (See Kim col. 3, lines 14-22), at least one hardware processor configured to execute the instructions to implement (See Kim col. 2, lines 19-24)  demultiplexing a bitstream (See Kim Fig. 1, VLD 102 and inverse quantizer 106, and col. 3, lines 23-38),
acquiring a first quantization step size that controls a granularity of the inverse quantization , the first quantization step size being assigned to a leftwardly adjacent neighboring image block already decoded (See Kim Fig. 1, VLD 102 and inverse quantizer 106, and col. 3, lines 23-38 and Fig. 3A-3B) ; acquiring a second quantization step size that controls a granularity of the inverse quantization, the second quantization step size being assigned to an upwardly adjacent neighboring image block already decoded (See Kim col. 3, lines 14-47 and lines 39-67; and col. 4, lines 1-17, and item 106 of Fig. 1; Fig. 3A-3B ), acquiring a third quantization step size that controls a granularity of the inverse quantization, the third quantization step size being assigned to an image block decoded immediately before; decoding the a fourth quantization step size that controls a granularity of the inverse quantization (See Kim col. 3, lines 39-67 and col. 4, lines 1-17; Fig. 3A-3B ) ; and calculating the fourth quantization step size by, based on an image prediction parameter which is a neighboring block availability for a current image block to be 
	It is noted that Kim is silent about the, first, second, third and fourth quantization step sizes as specified in the claims. 
However, the Kim teaches in col. 3, lines 39-47 that “At the inverse quantizer 106, a block of Qfs is converted into a set of DCT coefficients using a corresponding set of quantization step sizes determined by the intra/inter mode signal supplied from the VLD 102 via the line L4. Subsequently, the set of DCT coefficients is fed to an inverse discrete cosine transformer(IDCT) 110, and the quantization step size for a DC coefficient is provided to a post-processing block 124. The IDCT 110 inversely transforms the set of DCT coefficients into a block of IDCT data which is provided to an adder 116.” and in col. 4, lines 9-17, Kim teaches that “all of pixel values of the current block are adjusted based on the comparison result and a DC quantization step size (QS) of the current block. If -QS/2&lt;(MV-EMV)&lt;QS/2, all of the pixel values of the current block are increased by a factor (MV-EMV); if (MV-EMV).gtoreq.QS/2, all of the pixel values of the current block are decreased by QS/2; and, if (MV-EMV).ltoreq.-QS/2, all of the pixel values, of the current block are increased by QS/2.”
To the Examiner, Kim’s teachings, as demonstrated above, are either equivalent or render obvious the different claimed steps of acquiring the first, second, third and fourth quantization step sizes.  Kim provides sets of quantization steps to the inverse discrete cosine transformer 110, and provides the result to a post-processing 124 to perform final blocking effect verification.  The motivation 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424